DISMISS and Opinion Filed November 10, 2021




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00703-CV

 JASON MARTINEZ AND HOLLY WOODARD MARTINEZ, Appellants
                          V.
              ICAN FINANCIAL, INC., Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-09112

                       MEMORANDUM OPINION
                  Before Justices Reichek, Nowell, and Carlyle
                          Opinion by Justice Reichek
      Before the Court is appellants’ motion for voluntary dismissal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE


210703F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JASON MARTINEZ AND HOLLY                    On Appeal from the 101st Judicial
WOODARD MARTINEZ,                           District Court, Dallas County, Texas
Appellants                                  Trial Court Cause No. DC-21-09112.
                                            Opinion delivered by Justice
No. 05-21-00703-CV         V.               Reichek, Justices Nowell and Carlyle
                                            participating.
ICAN FINANCIAL, INC., Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee iCAN Financial, Inc. recover its costs, if any, of
this appeal from appellants Jason Martinez and Holly Woodard Martinez.


Judgment entered November 10, 2021.




                                      –2–